Citation Nr: 0941567	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-06 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which granted entitlement to service 
connection for PTSD, and assigned a 10 percent rating from 
June 24, 2005.  The Veteran appealed. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Inasmuch as the issue of what 
evaluation is warranted for PTSD was essentially placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Fenderson 
doctrine applies.


FINDING OF FACT

Since June 24, 2005, PTSD was not manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for posttraumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board begins by noting that as an initial rating and an 
effective date have been assigned and the notice requirements 
of 38 U.S.C.A. § 5103(a), have been met. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). VA has fulfilled 
its duty to assist the Veteran in obtaining identified and 
available evidence needed to substantiate the claim, and as 
warranted by law, affording VA examination.  He was provided 
the opportunity to present pertinent evidence.  In sum, there 
is no evidence of any VA error in notifying or assisting him 
that reasonably affects the fairness of this adjudication. 38 
C.F.R. § 3.159(c). 

The Board has reviewed all the evidence in the Veteran's 
claims files that includes lay statements, his written 
contentions, private and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Criteria

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability. Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule in Francisco does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case here.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings. 
Fenderson, 12 Vet. App. At 126. 

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent 
rating is assigned when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is assigned when there is occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.
 
In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  A score of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  A score of 61 to 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  A score of 71-80 denotes transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork). 

Background

At an April 2007 fee based VA examination the Veteran 
reported a 17 year history of mental problems.  He had only 
been receiving medication since 2005.  He reported no side 
effects.  He currently received psychotherapy twice a month 
with apparently good response.  The examiner reviewed the 
claims file and VAMC treatment records from June 2005 to 
April 2006.  

The Veteran served on active duty in the Army for 5 years.  
He served in the war zone in Panama for three months in 1989-
91 as a fire support specialist and was engaged in combat 
activities.  His stressors included fear for his life during 
Operation Just Cause.  This included fierce fighting; and 
extensive maiming and killing of people and animals.  
Civilian casualties were a one time stressor event; but he 
witnessed others being injured, wounded, and killed.  

The examiner noted the Veteran was a reliable historian.  His 
appearance, hygiene, and behavior were appropriate.  His 
affect and mood were abnormal with a depressed mood which 
occurred up to 20 times a month and lasting 1 day.  He was 
emotionally labile, depressive moods were his worse problem.  
There were no panic attacks, or history of delusions, 
hallucinations, or obsessional rituals.  His communications, 
speech, concentration, judgment, abstract thinking, and 
memory were all within normal limits.  His thought process 
was also appropriate.  He had no history of suicidal or 
homicidal thoughts.  The Veteran also reported that his 
symptoms had gradually improved with medications and 
treatment.  The diagnosis was PTSD, and a GAF of 70-75 was 
assigned.  The examiner noted that the Veteran had some 
difficulties performing the activities of daily living.  
However the best description of the Veteran's condition was 
that his, "psychiatric symptoms are controlled by continuous 
medication."  

The treatment records include VAMC psychiatric records 
beginning in August 2005 when the Veteran reported that he 
was trying to deal with the separation from the army and his 
PTSD.  A clinical history at that time noted that he had 
separated from the Army in 1991.  In 1993 he was diagnosed 
with PTSD but did not follow up with any treatment at that 
time. 

The Veteran remains fully employed; he is the custodial 
parent of a daughter; and was currently separated from his 
wife.   

Analysis
 
The Veteran argues that he warrants an evaluation higher than 
10 percent for PTSD.  After considering all of the evidence 
of record, including particularly the VA PTSD examinations 
and the VA Medical Center clinical treatment records, the 
Board finds that the Veteran's PTSD was consistent with the 
criteria for a 10 percent rating from June 24, 2005.

In this regard, at the April 2007 VA examination the 
appellant was noted to have worked full time for many years 
in material management, and as a mission support specialist 
in the Homeland Security Administration.  He had lost no time 
from work as a result of his PTSD, and there is no evidence 
of any disciplinary action at work due to posttraumatic 
stress pathology.  The examination did not find the Veteran 
to have "moderate symptoms."  As noted by the examiner the 
Veteran was dressed appropriately.  His speech was normal, as 
were psychomotor functions, orientation, memory, and 
cognitive functions.  His appearance, hygiene, and behavior 
were all appropriate.  His affect and mood while depressed, 
did not affect his ability to function independently and 
effectively.  There was no evidence of active delusions or 
hallucinations, or active suicidal or homicidal ideation.  
His thought processes were logical and relevant, with intact 
insight and judgment.  Finally, the VA examination reports 
revealed that the Veteran's, "psychiatric symptoms are 
controlled by continuous medication."   

This symptomatology is consistent with the assigned global 
assessment of functioning score of 70-75.  Accordingly, since 
June 24, 2005, the Veteran's posttraumatic stress disorder 
warrants no more than the currently assigned 10 percent 
evaluation.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

The Board considered the statements from the Veteran.  As a 
lay person, however, he is not competent to provide a 
probative opinion on the clinical severity of his illness.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

  
ORDER
 
Entitlement to an initial evaluation in excess of 10 percent 
for PTSD from is denied.



____________________________________________
V.  L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


